United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1955
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Beverly Joan DeRonde

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                          Submitted: December 20, 2013
                             Filed: January 24, 2014
                                 [Unpublished]
                                 ____________

Before MURPHY, BYE, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.

      Beverly Joan DeRonde appeals the imposition by the district court1 of a
sentencing enhancement for use of sophisticated means. We affirm.


      1
        The Honorable James E. Gritzner, Chief Judge, United States District Court
for the Southern District of Iowa.
       Over a period of more than seven years, DeRonde employed false pretenses to
borrow in excess of a million dollars from more than sixty individuals. DeRonde
typically approached individuals either in person or by mail. She would ask to
borrow money, offering various fraudulent reasons for seeking the loan, often along
with a promise to repay the loan with a high rate of interest. When an individual
agreed to lend her money, DeRonde typically asked the lender to keep the
arrangement secret and gave the lender postdated checks for the amount of the loan
and interest. DeRonde would then contact each lender before the loan came due,
offering fraudulent excuses for not making payments as promised, asking for more
time, or, in some cases, asking for an additional loan. DeRonde used most of the
borrowed money to purchase various luxury items. She used some of the money,
however, to pay down or, in some cases, pay off loans to lenders who were
demanding payment. In cases of the latter, DeRonde then often asked the lender for
a new loan. When the scheme finally collapsed, DeRonde still had outstanding loans
in the aggregate sum of $680,376.92.

       Pursuant to a plea agreement, DeRonde pleaded guilty to one count of mail
fraud. At sentencing, the district court imposed a two-level enhancement for use of
sophisticated means pursuant to United States Sentencing Guidelines Manual
(U.S.S.G.) § 2B1.1(b)(10)(C). Ultimately, the district court sentenced DeRonde to
forty-eight months of incarceration and ordered her to pay restitution. DeRonde now
appeals the imposition of the enhancement.

       As an initial matter, an intra-circuit split exists regarding whether we review
the determination that the acts constituting the scheme were “sophisticated” de novo
or for clear error. See United States v. Jenkins, 578 F.3d 745, 751 (8th Cir. 2009)
(describing the split of authority). Because we conclude the enhancement was
warranted even under the less deferential de novo standard, however, we need not
reach the issue of what the proper standard of review is in this case. See id.



                                         -2-
       In pertinent part, the commentary to U.S.S.G. § 2B1.1(b)(10)(C) describes
“sophisticated means” as “especially complex or especially intricate offense conduct
pertaining to the execution or concealment of an offense.”                   U.S.S.G.
§ 2B1.1(b)(10)(C) cmt. n.8 (2012) (emphasis added). We have further held that
“[e]ven if any single step is not complicated, repetitive and coordinated conduct can
amount to a sophisticated scheme.” United States v. Fiorito, 640 F.3d 338, 351 (8th
Cir. 2011) (quoting United States v. Bistrup, 449 F.3d 873, 882 (8th Cir. 2006))

      We have previously found a perpetrator’s repeated, coordinated fraudulent
representations and shifting money between victims in an effort to perpetuate and
conceal a long-term scheme as sufficiently complex to warrant the imposition of the
enhancement. See Bistrup, 449 F.3d at 882 (noting the complexities involved in
perpetuating a fraudulent investment scheme over five years through repeated lies and
money-shifting). The same result is warranted here.

      We therefore affirm.
                      ______________________________




                                         -3-